El Juez Asociado Sr. Sulzbacher,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Vistas las disposiciones legales que en la misma se citan. Fallamos que debemos declarar y declaramos que Don Sergio Ramírez debe satisfacer al demandante la cantidad líquida que resulte del importe de los derechos de importa-ción de azúcares de que se trata, pagados y devueltos, des-pués de deducidos los gastos necesarios y útiles que para el cobro de los mismos se hubieren hecho, los que se fijarán al ejecutarse la sentencia en el modo y forma que previene la Ley de Enjuiciamiento Civil; en cuyos términos confirma-mos la sentencia apelada, con las costas á cargo del apelante!
Juces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.